Exhibit 10.10
First Amendment to Employment Agreement
This First Amendment to the employment agreement by and between THE WARNACO
GROUP, INC., a Delaware corporation (together with its successors and assigns,
the “Company”), and STANLEY P. SILVERSTEIN (the “Executive”), dated as of
December 31, 2008 (the “Agreement”), is made and entered into on the date
written below. All definitions not defined herein have the meaning ascribed to
such terms in the Agreement.
WHEREAS, the Company desires to amend the Agreement to provide a pro-rata bonus
for the Executive upon certain terminations of employment without Cause or for
Good Reason;
NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt of which is
mutually acknowledged, the Company and the Executive agree as follows:
1. Section 6(a) of the Agreement is amended by deleting the “and” at the end of
Section 6(a)(iii), replacing the period at the end of Section 6(a)(iv) with “;
and”, and adding the following new clause (v) at the end of Section 6(a):
(v) a pro-rata annual bonus determined by multiplying the amount of the annual
bonus the Executive would have received had his employment continued through the
end of the fiscal year in which the Date of Termination occurs by a fraction,
the numerator of which is the number of days during such fiscal year that the
Executive was employed by the Company and the denominator of which is 365,
payable when bonuses for such fiscal year are paid to other Company executives
(but in all events in the fiscal year following the fiscal year in which the
Date of Termination occurs and no later than 60 days after the end of fiscal
year in which the Date of Termination occurs).
2. Except as otherwise set forth herein, the Agreement continues in full force
and effect.
IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
written below.

                      THE WARNACO GROUP, INC.    
 
               
 
  By:   /s/ Joseph R. Gromek                   
 
      Name:   Joseph R. Gromek    
 
      Title:   Chief Executive Officer    
 
                    THE EXECUTIVE    
 
               
 
  /s/ Stanley P. Silverstein                    STANLEY P. SILVERSTEIN    

Date: October 31, 2011

 

 